Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 8, 2022

                                      No. 04-22-00357-CV

                    IN THE INTEREST OF L.R.R. AND A.P.R., Children

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-00430
                       Honorable Linda A. Rodriguez, Judge Presiding

                                         ORDER
       The reporter’s record was due on June 24, 2022. After the due date, court reporter Kelly
Grossman notified this court that she has not received a Designation of Court Reporter’s Record
or payment for the record. Appellant has also not filed a docketing statement as required. See
TEX. R. APP. P. 32.1
        We order Appellant to provide written proof to this court within ten days of the date of
this order that Appellant has requested a copy of the reporter’s record.
        If Appellant fails to respond within the time provided, or opts to proceed without a
reporter’s record, Appellant must file a brief with this court within twenty days of the date of
this order, and the court will only “consider and decide those issues or points [raised in
Appellant’s brief] that do not require a reporter’s record for a decision.” See id. R. 37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due not later
than ten days from the date Appellant files written proof showing compliance with this order.
See id. R. 35.3(c) (limiting an extension of time to file the record in an accelerated appeal to ten
days).
       It is so ORDERED on this 8th day of July, 2022.

                                                                    PER CURIAM



      ATTESTED TO: ______________________________
                   MICHAEL A. CRUZ, Clerk of Court